 

Exhibit 10.02

YEN 500,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

II-VI JAPAN INCORPORATED

And

THE GUARANTORS PARTY HERETO

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, As Agent

Dated as of January 31, 2012

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Section

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions.

1

 

1.2

Construction.

7

 

 

 

 

2.

REVOLVING CREDIT LOAN FACILITY

8

 

2.1

Revolving Credit Commitments.

8

 

2.2

Nature of Banks' Obligations with Respect to Revolving Credit Loans.

8

 

2.3

Commitment Fees.

8

 

2.4

Reserved.

8

 

2.5

Revolving Credit Loan Requests.

8

 

2.6

Making Loans.

9

 

2.7

Notes.

9

 

2.8

Use of Proceeds.

9

 

2.8.1

Use of Proceeds.

9

 

2.9

Reduction of Revolving Credit Commitment.

9

 

 

 

 

4.

INTEREST RATES

10

 

4.1

Interest Rates.

10

 

 

4.1.1.

Revolving Credit Interest Rate.

10

 

 

4.1.2.

Rate Quotations.

10

 

4.2

Interest Periods.

10

 

 

4.2.1.

Amount of Borrowing Tranche.

10

 

 

4.2.2.

Renewals.

10

 

4.3

Interest after Default.

11

 

 

4.3.1.

Interest Rate.

11

 

 

4.3.2.

Other Obligations.

11

 

 

4.3.3.

Acknowledgment.

11

 

4.4

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

11

 

 

4.4.1.

Unascertainable.

11

 

 

4.4.2.

Illegality; Increased Costs; Deposits Not Available.

11

 

 

4.4.3.

Agent's and Bank's Rights.

12

 

4.5

Selection of Interest Rates.

12

 

 

 

 

5.

PAYMENTS

12

 

5.1

Payments.

12

 

5.2

Pro Rata Treatment of Banks.

12

 

5.3

Interest Payment Dates.

13

 

5.4

Voluntary Prepayments.

13

 

 

5.4.1.

Right to Prepay.

13

 

 

5.4.2.

Replacement of a Bank.

13

 

 

5.4.3.

Change of Lending Office.

14

 

5.5

Reserved.

14

 

5.6

Increased Costs.

14

 

 

5.6.1

Increased Costs Generally.

14

 

 

5.6.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

15

 

5.7

Reserved.

15

 

5.8

Indemnity.

15

 

 

 

 

 

- i -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Section

 

Page

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

15

 

6.1

Representations and Warranties.

15

 

 

6.1.1.

Organization and Qualification.

15

 

 

6.1.2.

Capitalization and Ownership.

16

 

 

6.1.3.

[Reserved].

16

 

 

6.1.4.

Power and Authority.

16

 

 

6.1.5.

Validity and Binding Effect.

16

 

 

6.1.6.

No Conflict.

16

 

 

6.1.7.

Litigation.

16

 

 

6.1.8.

Title to Properties.

16

 

 

6.1.9.

Material Adverse Change.

17

 

 

6.1.10.

Use of Proceeds; Margin Stock.

17

 

 

6.1.11.

Full Disclosure.

17

 

 

6.1.12.

Taxes.

17

 

 

6.1.13.

Consents and Approvals.

17

 

 

6.1.14.

No Event of Default; Compliance with Instruments.

17

 

 

6.1.15.

Patents, Trademarks, Copyrights, Licenses, Etc.

18

 

 

6.1.16.

Insurance.

18

 

 

6.1.17.

Compliance with Laws.

18

 

 

6.1.18.

Solvency.

18

 

6.2

Updates to Schedules.

18

 

 

 

 

 

7.

CONDITIONS OF LENDING

19

 

7.1

First Loans.

19

 

 

7.1.1.

Officer's Certificate.

19

 

 

7.1.2.

Secretary's Certificate.

19

 

 

7.1.3.

Delivery of Loan Documents.

19

 

 

7.1.4.

Reserved.

19

 

 

7.1.5.

Legal Details.

19

 

 

7.1.6.

Payment of Fees.

20

 

 

7.1.7.

Consents.

20

 

 

7.1.8.

Officer's Certificate Regarding MACs.

20

 

 

7.1.9.

No Violation of Laws.

20

 

 

7.1.10.

No Actions or Proceedings.

20

 

 

7.1.13.

Insurance Policies.

20

 

 

7.1.14.

Refinancing.

20

 

7.2

Each Additional Loan.

20

 

 

 

8.

COVENANTS

21

 

8.1

Affirmative Covenants.

21

 

 

8.1.1.

Preservation of Existence, Etc.

21

 

 

8.1.2.

Payment of Liabilities, Including Taxes, Etc.

21

 

 

8.1.3.

Maintenance of Insurance.

21

 

 

8.1.4.

Maintenance of Properties and Leases.

21

 

 

8.1.5.

Maintenance of Patents, Trademarks, Etc.

22

 

 

8.1.6.

Visitation Rights.

22

 

 

8.1.7.

Keeping of Records and Books of Account.

22

 

 

8.1.8.

[Reserved].

22

 

 

8.1.9.

Compliance with Laws.

22

 

 

8.1.10.

Use of Proceeds.

22

 

 

8.1.11.

Anti-Terrorism Laws.

22

 

- ii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Section

 

Page

 

 

 

 

8.2

Negative Covenants.

23

 

 

8.2.1.

Liquidations, Mergers, Consolidations, Acquisitions.

23

 

 

8.2.2.

Affiliate Transactions.

23

 

 

8.2.3.

Continuation of or Change in Business.

23

 

 

8.2.4.

Fiscal Year.

23

 

 

8.2.5.

Issuance of Stock.

23

 

8.3

Reporting Requirements.

23

 

 

8.3.1.

Quarterly Financial Statements.

23

 

 

8.3.2.

Annual Financial Statements.

23

 

 

8.3.3.

Certificate of Borrower.

24

 

 

8.3.4.

Notice of Default.

24

 

 

8.3.5.

Notice of Litigation.

24

 

 

8.3.6.

Other Reports and Information.

24

 

 

 

9.

DEFAULT

24

 

9.1

Events of Default.

24

 

 

9.1.1.

Payments Under Loan Documents.

24

 

 

9.1.2.

Breach of Warranty.

25

 

 

9.1.3.

Breach of Negative Covenants or Visitation Rights.

25

 

 

9.1.4.

Breach of Other Covenants.

25

 

 

9.1.5.

Defaults in Other Agreements or Indebtedness.

25

 

 

9.1.6.

Final Judgments or Orders.

25

 

 

9.1.7.

Loan Document Unenforceable.

25

 

 

9.1.8.

Uninsured Losses; Proceedings Against Assets.

25

 

 

9.1.9.

Reserved.

25

 

 

9.1.10.

Insolvency.

26

 

 

9.1.11.

Default Under Guarantor Credit Agreement.

26

 

 

9.1.12.

Cessation of Business.

26

 

 

9.1.13.

Change of Control.

26

 

 

9.1.14.

Involuntary Proceedings.

26

 

 

9.1.15.

Voluntary Proceedings.

26

 

9.2

Consequences of Event of Default.

26

 

 

9.2.1.

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

26

 

 

9.2.2.

Bankruptcy, Insolvency or Reorganization Proceedings.

27

 

 

9.2.3.

Set-off.

27

 

 

9.2.4.

Suits, Actions, Proceedings.

27

 

 

9.2.5.

Application of Proceeds; Set Off Sharing.

27

 

 

9.2.6.

Other Rights and Remedies.

28

 

 

 

10.

THE AGENT

28

 

10.1

Appointment.

28

 

10.2

Delegation of Duties.

28

 

10.3

Nature of Duties; Independent Credit Investigation.

28

 

10.4

Actions in Discretion of Agent; Instructions From the Banks.

29

 

10.5

Reimbursement and Indemnification of Agent by the Borrower.

29

 

10.6

Exculpatory Provisions; Limitation of Liability.

30

 

10.7

Reimbursement and Indemnification of Agent by Banks.

30

 

10.8

Reliance by Agent.

30

 

10.9

Notice of Default.

31

 

10.10

Notices.

31

 

10.11

Banks in Their Individual Capacities; Agent in its Individual Capacity.

31

 

- iii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Section

 

Page

 

 

 

 

10.12

Holders of Notes.

31

 

10.13

Equalization of Banks.

31

 

10.14

Successor Agent.

32

 

10.15

Reserved.

32

 

10.16

Availability of Funds.

32

 

10.17

Calculations.

32

 

10.18

No Reliance on Agent's Customer Identification Program.

32

 

10.19

Beneficiaries.

33

 

 

 

11.

MISCELLANEOUS

33

 

11.1

Modifications, Amendments or Waivers.

33

 

 

11.1.1.

Increase of Commitment; Extension of Expiration Date.

33

 

 

11.1.3.

Reserved.

33

 

 

11.1.4.

Miscellaneous.

33

 

11.2

No Implied Waivers; Cumulative Remedies; Writing Required.

34

 

11.3

Reimbursement and Indemnification of Banks by the Borrower; Taxes.

34

 

11.4

Holidays.

34

 

11.5

Funding by Branch, Subsidiary or Affiliate.

35

 

 

11.5.1.

Notional Funding.

35

 

 

11.5.2.

Actual Funding.

35

 

11.6

Notices.

35

 

11.7

Severability.

36

 

11.8

Governing Law.

36

 

11.9

Prior Understanding.

36

 

11.10

Duration; Survival.

36

 

11.11

Successors and Assigns.

36

 

11.12

Confidentiality

37

 

 

11.12.1.

General.

37

 

11.13

Counterparts.

38

 

11.14

Agent's or Bank's Consent.

38

 

11.15

Exceptions.

38

 

11.16

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

38

 

11.17

Certifications From Banks and Participants

38

 

 

11.17.1.

Tax Withholding.

38

 

 

11.17.2.

USA Patriot Act.

39

 

11.18

Borrower Agent.

39

 

- iv -

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(B)

 

-

 

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 6.1.13

 

-

 

CONSENTS AND APPROVALS

EXHIBITS

 

EXHIBIT 1.1(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(2)

 

-

 

GUARANTY AGREEMENT

EXHIBIT 1.1(R)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 2.5.1

 

-

 

REVOLVING LOAN REQUEST

 

 

 

 

- v -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of January 31, 2012 and is made by and among
II-VI JAPAN INCORPORATED, a Japanese corporation (the “Borrower”), each of the
Guarantors (as hereinafter defined), PNC BANK, NATIONAL ASSOCIATION (in such
capacity “PNC Bank”) and the other BANKS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as agent for the Banks under this
Agreement (hereinafter referred to in such capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed Yen
500,000,000 (the “Credit Facility”); and

WHEREAS, the Credit Facility shall be used to refinance existing indebtedness,
to pay fees and expenses associated with the Credit Facility and for general
corporate purposes; and

WHEREAS, the Banks are willing to provide such Credit Facility upon the terms
and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.CERTAIN DEFINITIONS

1.1

Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns.

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Margin shall mean the number of basis points shown on the Pricing
Grid attached as Schedule 1.1.1(A) to the Guarantor Credit Agreement, as
determined from time to time as the margin applicable to Euro-Rate Loans
available to the Guarantor under the Guarantor Credit Agreement, to be added to
the Euro-Rate under this Credit Agreement.

 

--------------------------------------------------------------------------------

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of Exhibit
1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder.  The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Banks shall mean the financial institutions named on Schedule 1.1(B), hereof and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 50 basis points
(0.50%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus the
Applicable Margin.  Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

Borrower shall mean II-VI Japan Incorporated, a corporation organized and
existing under the laws of Japan.

Borrower Agent shall mean II-VI Incorporated, a Pennsylvania corporation.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal thereof, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate applies and which have the same
Interest Period shall constitute one Borrowing Tranche, and (ii) all Loans to
which a Fallback Rate applies shall constitute one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania or Tokyo, Japan and if the applicable
Business Day relates to any Loan to which the Euro-Rate applies, such day must
also be a day on which dealings are carried on in the London interbank market.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall have the meaning assigned to that term in Section
9.1.13.

Closing Date shall mean January 31, 2012. The closing shall take place at 10:00
a.m., Eastern Daylight Time, on the Closing Date at such other time and place as
the parties agree.

Commitment shall mean as to any Bank its Revolving Credit Commitment, in the
case of PNC Bank, and Commitments shall mean the aggregate of the Revolving
Credit Commitments of all of the Banks.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

- 2 -

--------------------------------------------------------------------------------

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

Euro-Rate  shall mean with respect to Loans comprising any Borrowing Tranche to
which the Euro-Rate applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (i) the rate of interest per
annum determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate of interest per annum for deposits in Yen which appears on the relevant
Bloomberg Page (or, if no such quotation is available on such Bloomberg Page, on
the appropriate such other substitute Bloomberg page that displays rates at
which Yen deposits are offered by leading banks in the London interbank deposit
market) or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers' Association
as an authorized information vendor for the purpose of displaying such rates at
which such Yen deposits are offered by leading banks in the London interbank
deposit market (an "Alternate Source"), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the first day of such Interest Period for
delivery on the first day of such Interest Period for a period, and in an
amount, comparable to such Interest Period and principal amount of such
Borrowing Tranche, (or, if such rate does not appear, a comparable replacement
rate determined by the Administrative Agent, which determinations shall be
conclusive if made in good faith) by (ii) a number equal to 1.00 minus the
Euro-Rate Rate Reserve Percentage.  Such Euro-Rate Rate may also be expressed by
the following formula:

 

EURO-Rate

=

EURO-Rate

 

 

1 – EURO-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
applies that is outstanding on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.  The Administrative Agent shall
give prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities"); and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the earlier of (i) June 15, 2016, or (ii) the termination of the Guarantor
Credit Agreement.

Existing Credit Facility shall mean the Second Amended and Restated Letter
Agreement dated as of September 25, 2002 by and between the Borrower and PNC
Bank, National Association, as amended.

Fallback Rate shall mean the Base Rate plus 100 basis points per annum.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight

 

- 3 -

--------------------------------------------------------------------------------

 

federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for purposes of this definition, an "Alternate
Source") (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof.

Guarantor Credit Agreement shall mean the Credit Agreement dated as of June 15,
2011 among II-VI Incorporated, the Guarantors party thereto, the Banks party
thereto and PNC Bank, National Association, as Agent, as amended, restated or
otherwise modified from time to time.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except (i) endorsement
of negotiable or other instruments for deposit or collection in the ordinary
course of business, and (ii) guaranties and indemnification obligations directly
related to the sale of goods or services by such Person in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Agent for the benefit of the Banks.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the

 

- 4 -

--------------------------------------------------------------------------------

 

benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person's creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any Revolving Credit Loans under the
Euro-Rate.  Subject to the last sentence of this definition, such period shall
be one, two, three or six Months.  Such Interest Period shall commence on the
effective date of such Interest Rate, which shall be (i) the Borrowing Date if
the Borrower is requesting new Loans, or (ii) the date of renewal of the
Euro-Rate applicable to outstanding Loans.  Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select or renew an Interest Period for any portion of the Loans that would
end after the Expiration Date.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Guaranty Agreement, the Notes, and
any other instruments, certificates or documents delivered or contemplated to be
delivered hereunder or thereunder or in connection herewith or therewith, as the
same may be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.5.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.

Material Adverse Change or Material Adverse Effect shall mean any set of
circumstances or events which (i) has or could reasonably be expected to have
any material adverse effect whatsoever upon the validity or enforceability of
this Agreement or any other Loan Document, (ii) is or could reasonably be
expected to be material and adverse to the business, properties, assets,
financial condition, results of operations or prospects of the Loan Parties
taken as a whole, (iii) impairs materially or could reasonably be expected to
impair materially the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform its Indebtedness, or (iv) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Banks, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate, shall mean the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Notes shall mean the Revolving Credit Notes.

Notices shall have the meaning assigned to that term in Section 11.6.

 

- 5 -

--------------------------------------------------------------------------------

 

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Banks, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes or any
other Loan Document.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Agent).

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Bank's Commitment bears to the
Commitments of all of the Banks.  If the Commitments have terminated or expired,
the Ratable Share shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments.

Required Banks shall mean Banks having more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitments of the Banks or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans of the Banks.

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving

 

- 6 -

--------------------------------------------------------------------------------

 

Credit Loans together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.

Solvent shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that shall be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it shall, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities shall be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person's Subsidiaries.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

Yen shall mean the lawful money of Japan.

1.2

Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents. Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents: (i) references to the plural include the singular, the
plural, the part and the whole and the words "include," "includes" and
"including" shall be deemed to be followed by the phrase "without limitation";
(ii) the words "hereof," "herein," "hereunder," "hereto" and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (iii) article, section, subsection, clause, schedule
and exhibit references are to this Agreement or other Loan Document, as the case
may be, unless otherwise specified; (iv) reference to any Person includes such
Person's successors and assigns; (v) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated; (vi) relative to the determination of any period of time, "from" means
"from

 

- 7 -

--------------------------------------------------------------------------------

 

and including," "to" means "to but excluding," and "through" means "through and
including"; (vii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.  All certificates and other
required submissions made by specified officers of Borrower shall be deemed for
all purposes as made by such person solely in such person's capacity as such
officer.

2.REVOLVING CREDIT LOAN FACILITY

2.1

Revolving Credit Commitments.

2.1.1Revolving Credit Loans

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan the aggregate amount of Loans from such Bank shall not exceed such Bank's
Revolving Credit Commitment.  Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.1.

2.2

Nature of Banks' Obligations with Respect to Revolving Credit Loans.

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in accordance
with its Ratable Share.  The aggregate of each Bank's Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment.  The obligations of each Bank hereunder are
several.  The failure of any Bank to perform its obligations hereunder shall not
affect the Obligations of the Borrower to any other party nor shall any other
party be liable for the failure of such Bank to perform its obligations
hereunder.  The Banks shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

2.3

Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Bank, as consideration for such Bank's
Revolving Credit Commitment hereunder, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Commitment Fee shown as the Pricing Grid attached
as Schedule 1.1.1(A) to the Guarantor Credit Agreement as determined from time
to time as the Commitment Fee applicable to the Guarantor under the Guarantor
Credit Agreement (computed on the basis of a year of 365 or 366  days, as the
case may be, and actual days elapsed) on the average daily difference between
the amount of such Bank's Revolving Credit Commitment as the same may be
constituted from time to time and the sum of the Bank’s Revolving Credit Loans
outstanding.  All Commitment Fees shall be payable in arrears on the first
Business Day of each January, April, July and October after the date hereof and
on the Expiration Date or upon acceleration of the Notes.

2.4

Reserved.

2.5

Revolving Credit Loan Requests.

2.5.1Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
the Interest Rate applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Agent, not later than 10:00
a.m., Pittsburgh time, (i) four (4) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
Euro-Rate applies or the renewal of the Euro-Rate for any Loans; and (ii) four

 

- 8 -

--------------------------------------------------------------------------------

 

(4) Business Days prior to either the proposed Borrowing Date with respect to
the making of a Revolving Credit Loan to which the Fallback Rate (so long as the
conditions requiring such Fallback Rate to be in effect still exist at such
time) applies of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Agent may rely on the authority of any individual making
such a telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which shall be in integral multiples of Yen
50,000,000 and not less than Yen 50,000,000 for each Borrowing Tranche; and
(iii)  an appropriate Interest Period for the Loans comprising such Borrowing
Tranche. It is acknowledged and agreed that the principal amount of Yen
300,000,000 outstanding under the Existing Credit Facility as of the Closing
Date shall be deemed for all purposes to be an outstanding Revolving Credit Loan
under this Agreement effective as of the Closing Date.  Interest outstanding
with respect to such amounts as of the Closing Date shall be paid by Borrower as
agreed by Borrower and the Bank, but in no case later than March 23, 2012.

2.6

Making Loans.

2.6.1 Revolving Credit Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5.1 [Revolving Credit Loan Requests], notify the Banks of its receipt
of such Loan Request specifying:  (i) the proposed Borrowing Date and the time
and method of disbursement of the Revolving Credit Loans requested thereby;
(ii) the amount of each such Revolving Credit Loan and the applicable Interest
Period (which, absent such election, shall be conclusively deemed to be thirty
(30) days); and (iii) the apportionment among the Banks of such Revolving Credit
Loans as determined by the Agent in accordance with Section 2.2  [Nature of
Banks' Obligations].  Each Bank shall remit the principal amount of each
Revolving Credit Loan to the Agent such that the Agent is able to, and the Agent
shall, to the extent the Banks have made funds available to it for such purpose
and subject to Section 7.2 [Each Additional Loan], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole discretion to fund with its
own funds the Revolving Credit Loans of such Bank on such Borrowing Date, and
such Bank shall be subject to the repayment obligation in Section 10.16
[Availability of Funds].

2.7

Notes.

2.7.1Revolving Credit Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank.

2.8

Use of Proceeds.

2.8.1

Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used  (i) to refinance
existing indebtedness of the Borrower under the Existing Credit Facility, (ii)
to pay fees and expenses associated with the Credit Facilities, and (iii) for
general corporate purposes, working capital and Permitted Acquisitions and in
accordance with Section 8.1.10 [Use of Proceeds].

2.9

Reduction of Revolving Credit Commitment.

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days' prior written notice to the Agent to permanently reduce, in
whole multiples of Yen 100,000,000 of principal, or terminate the Revolving
Credit Commitment without penalty or premium, except as hereinafter set forth,
provided

 

- 9 -

--------------------------------------------------------------------------------

 

that any such reduction or termination shall be accompanied by prepayment of the
Revolving Credit Notes, together with the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section
5.6  hereof), to the extent that the aggregate amount thereof then outstanding
exceeds the Revolving Credit Commitment as so reduced or terminated.

3.RESERVED

4.INTEREST RATES

4.1

Interest Rates.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans under the Euro-Rate set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Periods to apply simultaneously to the
Loans comprising different Borrowing Tranches and may renew one or more
Euro-Rate periods with respect to all or any portion of the Loans comprising any
Borrowing Tranche, provided that there shall not be at any one time outstanding
more than six (6) Borrowing Tranches in the aggregate among all of the
Loans.  If at any time the designated rate applicable to any Loan made by any
Bank exceeds such Bank's highest lawful rate, the rate of interest on such
Bank's Loan shall be limited to such Bank's highest lawful rate.

4.1.1.

Revolving Credit Interest Rate.

(i)Revolving Credit Euro-Rate: A rate per annum (computed on the basis of a year
of 360 days and actual days elapsed) equal to the Euro-Rate plus the Applicable
Margin.

4.1.2.

Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2

Interest Periods.

At any time when the Borrower shall select or renew a Euro-Rate period, the
Borrower shall notify the Agent thereof at least four (4) Business Days prior to
the effective date of such selection or renewal by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Loan or
renewal shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of or renewal of a Euro-Rate:

4.2.1.

Amount of Borrowing Tranche.

Each Borrowing Tranche of Euro-Rate Loans shall be in integral multiples of Yen
50,000,000 and not less than Yen 50,000,000;

4.2.2.

Renewals.

In the case of the renewal of a Euro-Rate at the end of an Interest Period, the
first day of the new Interest Period shall be the last day of the preceding
Interest Period, without duplication in payment of interest for such day.

 

- 10 -

--------------------------------------------------------------------------------

 

4.3

Interest after Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

4.3.1.

Interest Rate.

Section 4.1 [Interest Rates], respectively, shall be increased by 2.00% per
annum; and

4.3.2.

Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Fallback Rate plus an additional 2.00% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

4.3.3.

Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Banks are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.

4.4

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

4.4.1.

Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred which materially and adversely affects the London
interbank Yen market relating to the Euro-Rate, the Agent shall have the rights
specified in Section 4.4.3.

4.4.2.

Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:

(i)the making, maintenance or funding of any Loan to which a Euro-Rate applies
has been made impracticable or unlawful by compliance by such Bank in good faith
with any Law or any interpretation or application thereof by any Official Body
or with any request or directive of any such Official Body (whether or not
having the force of Law), or

(ii)such Euro-Rate will not adequately and fairly reflect the cost to such Bank
of the establishment or maintenance of any such Loan, or

(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate applies, respectively, are not available to such Bank with
respect to such Loan, or to banks generally, in the interbank eurodollar market,
then the Agent shall have the rights specified in Section 4.4.3.

 

- 11 -

--------------------------------------------------------------------------------

 

4.4.3.

Agent's and Bank's Rights.

In the case of any event specified in Section 4.4.1 above, the Agent shall
promptly so notify the Banks and the Borrower thereof, and in the case of an
event specified in Section 4.4.2 above, such Bank shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Banks and the Borrower.  Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Banks, in the case of such notice given by
the Agent, or (B) such Bank, in the case of such notice given by such Bank, to
allow the Borrower to select or renew a Euro-Rate shall be suspended until the
Agent shall have later notified the Borrower, or such Bank shall have later
notified the Agent, of the Agent's or such Bank's, as the case may be,
determination that the circumstances giving rise to such previous determination
no longer exist.  If at any time the Agent makes a determination under
Section 4.4.1 and the Borrower has previously notified the Agent of its
selection of or renewal of a Euro-Rate and such Interest Rate has not yet gone
into effect, such notification shall be deemed to provide for selection of the
Fallback Rate with respect to such Loans.  If any Bank notifies the Agent of a
determination under Section 4.4.2, the Borrower shall, subject to the Borrower's
indemnification Obligations under Section 5.8, as to any Loan of the Bank to
which a Euro-Rate applies, on the date specified in such notice either convert
such Loan to the Fallback Rate with respect to such Loan or prepay such Loan in
accordance with Section 5.4 [Voluntary Prepayments].  Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Fallback Rate upon such specified date.

4.5

Selection of Interest Rates.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have elected the
thirty (30) day Euro Rate period commencing upon the last day of the existing
Interest Period.

5.PAYMENTS

5.1

Payments.

All payments and prepayments to be made in respect of principal, interest or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m., Pittsburgh time, on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the Agent at the Principal Office for the ratable accounts of the Banks with
respect to the Revolving Credit Loans in Yen and in immediately available funds,
and the Agent shall promptly distribute such amounts to the Banks in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Agent with respect to the Loans and such payments are
not distributed to the Banks on the same day received by the Agent, the Agent
shall pay the Banks the Federal Funds Effective Rate with respect to the amount
of such payments for each day held by the Agent and not distributed to the
Banks.  The Agent's and each Bank's statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2

Pro Rata Treatment of Banks.

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of or renewal of any Interest Rate or application of the
Fallback Rate and each payment or prepayment by the Borrower with respect to
principal, interest or other fees or amounts due from the Borrower hereunder to
the Banks with respect to the Loans, shall (except as provided in Section 4.4.3
[Agent's and Bank's Rights] in the case of an event specified in Section 4.4
[Euro-Rate Unascertainable; Etc.], 5.4.2 [Replacement of a Bank] or 5.6
[Increased Costs]) be made in proportion to the applicable Loans outstanding
from each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank.

 

- 12 -

--------------------------------------------------------------------------------

 

5.3

Interest Payment Dates.

Interest on Loans to which the Euro-Rate applies shall be due and payable on the
last day of each Interest Period for those Loans. Interest on mandatory
prepayments of principal under Section 5.5 [Mandatory Prepayments] shall be due
on the date such mandatory prepayment is due.  Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

5.4

Voluntary Prepayments.

5.4.1.

Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.4.2 below or in Section 5.6):

(i)at any time with respect to any Loan to which the Fallback Rate applies,

(ii)on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate applies,

(iii)on the date specified in a notice by any Bank pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
applies.

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Revolving Credit Loans, setting forth the
following information:

(x)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y)a statement indicating the application of the prepayment among the Revolving
Credit Loans; and

(z)the total principal amount of such prepayment, which shall not be less than
Yen 50,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Fallback Rate applies, shall be
due and payable on the date specified in such prepayment notice as the date on
which the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Agent's and Bank's rights], if the Borrower prepays a Loan but fails to specify
the applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied (i) first to Revolving Credit Loans and (ii) after giving
effect to the allocations in clause (i) above first to Loans to which the
Fallback Rate applies, then to Loans to which the Euro-Rate applies. Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Banks under Section 5.8 [Indemnity].

5.4.2.

Replacement of a Bank.

In the event any Bank (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.6, (ii) does not fund Revolving Credit Loans
because the making of such Loans would contravene any Law applicable to such
Bank, or (iii) becomes subject to the control of an Official Body (other than
normal and customary supervision), then the Borrower shall have the right at its
option, with the consent of the Agent, which shall not be unreasonably withheld,
to prepay the Loans of such Bank in whole, together with all interest accrued

 

- 13 -

--------------------------------------------------------------------------------

 

thereon, and terminate such Bank's Commitment within ninety (90) days after
(x) receipt of such Bank's notice under Section 4.4 [Euro-Rate Unascertainable,
Etc.] or 5.6, (y) the date such Bank has failed to fund Revolving Credit Loans
because the making of such Loans would contravene Law applicable to such Bank,
or (z) the date such Bank became subject to the control of an Official Body, as
applicable; provided that the Borrower shall also pay to such Bank at the time
of such prepayment any amounts required under Section 5.6 and any accrued
interest due on such amount and any related fees; provided, however, that the
Commitment of such Bank shall be provided by one or more of the remaining Banks
or a replacement bank acceptable to the Agent; provided, further, the remaining
Banks shall have no obligation hereunder to increase their Commitments.
Notwithstanding the foregoing, the Agent may only be replaced subject to the
requirements of Section 10.14 [Successor Agent].

5.4.3.

Change of Lending Office.

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.4.2 [Illegality, Etc.] or 5.6
with respect to such Bank, it will if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Bank) to designate
another lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Bank and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 5.4.3 shall affect or postpone any of the Obligations of the
Borrower or any other Loan Party or the rights of the Agent or any Bank provided
in this Agreement.

5.5

Reserved.

5.6

Increased Costs.

5.6.1

Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Bank
(except any reserve requirement reflected in the Euro-Rate);

(ii)subjects any Bank to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest or other amounts due from the Borrower hereunder or under
the Notes (except for taxes on the overall net income of such Bank); or

(iii)impose on any Bank or the London interbank market any other condition, cost
or expense affecting this Agreement or any Loan under the Euro-Rate made by
such;

and the result of any of the foregoing shall be to increase the cost to such
Bank of making or maintaining any Loan under the Euro-Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Bank, the Borrower will pay to such
Bank such additional amount or amounts as will compensate such Bank, for such
additional costs incurred or reduction suffered.

5.6.2.

Capital Requirements.

If any Bank determines that any Change in Law affecting such Bank or any lending
office of such Bank or such Bank's holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Bank's capital or on the capital of such Bank's holding company, if any, as a
consequence of this Agreement, the Commitments of such Bank or the Loans made
by,  such Bank, to a level below that which such Bank or such Bank's holding
company could have achieved but for such Change in Law (taking into
consideration such Bank's policies and the policies of such Bank's holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Bank, such additional amount or amounts as will compensate such
Bank or such Bank's holding company for any such reduction suffered.

 

- 14 -

--------------------------------------------------------------------------------

 

5.6.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Bank setting forth the amount or amounts
necessary to compensate such Bank or its holding company, as the case may be, as
specified in Section 5.6.1 [Increased Costs Generally] or 5.6.2 [Capital
Requirements] and setting forth in reasonable detail the calculations necessary
to determine such amount or amounts, and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Bank the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

5.6.4Delay in Requests.  Failure or delay on the part of any Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank's right to demand such compensation, provided that the Borrower shall not
be required to compensate a Bank pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Bank's intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six (6) month period referred to above
shall be extended to include the period of retroactive effect thereof).

5.7Reserved.

5.8Indemnity. In addition to the compensation or payments required by Section
5.6, the Borrower shall indemnify each Bank against all liabilities, losses or
expenses (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Bank sustains or incurs as a consequence
of any:

(i)payment, prepayment, or renewal of any Loan to which a Euro-Rate applies on a
day other than the last day of the corresponding Interest Period (whether or not
such payment or prepayment is mandatory, voluntary or automatic and whether or
not such payment or prepayment is then due),

(ii)attempt by Borrower to revoke (expressly, by later inconsistent notices or
otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.4  [Voluntary Prepayments], or

(iii)default by  Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest or any other amount due hereunder.

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Bank ten (10) Business Days after such notice is given.

6.REPRESENTATIONS AND WARRANTIES

6.1

Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Banks as follows:

6.1.1.Organization and Qualification.

Borrower is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.  Borrower has the lawful
power to own or lease its properties and to engage in the business it presently
conducts or proposes to conduct.  Borrower is duly licensed or qualified and in

 

- 15 -

--------------------------------------------------------------------------------

 

good standing in each jurisdiction where failure to be so licensed or qualified
and in good standing would result in a Material Adverse Effect.

6.1.2.Capitalization and Ownership.

The authorized capital stock of the Borrower consists of 200 shares of common
stock, issued and outstanding as of December 31, 2011. All of the outstanding
capital stock of the Borrower is owned directly or indirectly by II-VI
Incorporated.

6.1.3.[Reserved].

6.1.4.Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.5.Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which such Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors' rights generally or limiting the right of specific
performance.

6.1.6.No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by Borrower nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by it
will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of Borrower or (ii) to the knowledge of the Loan Parties, any Law having a
Material Adverse Effect or any material agreement or instrument or order, writ,
judgment, injunction or decree to which Borrower or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of Borrower
(other than Liens granted under the Loan Documents), except those which will not
result in a Material Adverse Effect.

6.1.7.Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of Borrower, threatened against Borrower or any Subsidiary of Borrower
at law or equity before any Official Body which individually or in the aggregate
may result in any Material Adverse Change.  None of the Borrower or any
Subsidiaries of Borrower is in violation of any order, writ, injunction or any
decree of any Official Body which may result in any Material Adverse Change.

6.1.8.Title to Properties.

Borrower has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records and subject to the
terms and conditions of the applicable leases.  All leases of property are in
full force and

 

- 16 -

--------------------------------------------------------------------------------

 

effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby.

6.1.9Material Adverse Change.

Since December 31, 2011, no Material Adverse Change has occurred.

6.1.10.

Use of Proceeds; Margin Stock.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 and 8.1.10. None of the Borrower or any Subsidiaries of Borrower
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Borrower or any Subsidiary of Borrower holds or intends to
hold margin stock in such amounts that more than 25% of the reasonable value of
the assets of Borrower or Subsidiary of Borrower are or will be represented by
margin stock.

6.1.11.

Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading.  There is no fact known to Borrower which has a
Material Adverse Effect on the business, property, assets, financial condition,
results of operations or prospects of Borrower or Subsidiary of Borrower which
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished by the Borrower in writing to the Agent
and the Banks prior to or at the date hereof in connection with the transactions
contemplated hereby.

6.1.12.

Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to the Borrower and each Subsidiary of each Loan Party have been filed,
and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made or do not result in a Material Adverse Change.  There are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of Borrower or Subsidiary of
Borrower for any period.

6.1.13.

Consents and Approvals.

To the knowledge of the Loan Parties, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents by Borrower, except as listed on Schedule 6.1.13, all of which shall
have been obtained or made on or prior to the Closing Date except as otherwise
indicated on Schedule 6.1.13.

6.1.14.

No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties, or to the Loan

 

- 17 -

--------------------------------------------------------------------------------

 

Parties’ knowledge, any Subsidiary of Borrower which is not itself a Loan Party
is in violation of (i) any term of its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
or (ii) any material agreement or instrument to which it is a party or by which
it or any of its properties may be subject or bound where such violation would
constitute a Material Adverse Change.

6.1.15.

Patents, Trademarks, Copyrights, Licenses, Etc.

Borrower and each Subsidiary of Borrower owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by Borrower or any Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except where the failure to satisfy
this representation would not result in a Material Adverse Change.

6.1.16.

Insurance.

All material insurance policies to which Borrower or any Subsidiary of Borrower
is a party, are valid and in full force and effect, no notice has been given or
claim made and no grounds exist to cancel or avoid any of such policies or bonds
or to reduce the coverage provided thereby, and such policies and bonds provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of Borrower and each Subsidiary of
Borrower in accordance with prudent business practice in the industry of the
Borrower and its Subsidiaries.

6.1.17.

Compliance with Laws.

To the knowledge of the Loan Parties,  Borrower and each Subsidiary of Borrower
are in compliance in all material respects with all applicable Laws in all
jurisdictions in which Borrower or Subsidiary of Borrower is presently or will
be doing business except where the failure to do so would not constitute a
Material Adverse Change.

6.1.18. Solvency.

On the date hereof, and as of the date of each advance of the Loan and after
giving effect to such advance each Loan Party is, and shall be, Solvent.

6.2

Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Banks, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

- 18 -

--------------------------------------------------------------------------------

 

7.CONDITIONS OF LENDING

The obligation of each Bank to make is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans  to the satisfaction of the following further
conditions:

7.1

First Loans.

On the Closing Date:

7.1.1.

Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Bank a
certificate of each of the Loan Parties, dated the Closing Date and signed by
the Chief Executive Officer, President, Chief Financial Officer or Treasurer of
each of the Loan Parties, to each such effect.

7.1.2.

Secretary's Certificate.

There shall be delivered to the Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Secretary or an Assistant Secretary of
each of the Loan Parties, certifying as appropriate as to:

(i)all action taken by each Loan Party in connection with this Agreement and the
other Loan Documents;

(ii)the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Agent and each Bank may conclusively rely; and

(iii)copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

7.1.3.

Delivery of Loan Documents.

The Guaranty Agreement and the Notes shall have been duly executed and delivered
to the Agent for the benefit of the Banks.

7.1.4.

Reserved.

7.1.5.

Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such

 

- 19 -

--------------------------------------------------------------------------------

 

documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Agent and said counsel, as the Agent or said
counsel may reasonably request.

7.1.6.

Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Banks all other commitment and other fees accrued through
the Closing Date and the costs and expenses for which the Agent and the Banks
are entitled to be reimbursed.

7.1.7.

Consents.

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 6.1.13 shall have been obtained.

7.1.8.

Officer's Certificate Regarding MACs.

Since December 31, 2011, no Material Adverse Change shall have occurred; prior
to the Closing Date, there shall have been no material change in the management
of Borrower or Subsidiary of Borrower; and there shall have been delivered to
the Agent for the benefit of each Bank a certificate dated the Closing Date and
signed by the Chief Executive Officer, President, Chief Financial Officer or
Treasurer of each Loan Party to each such effect.

7.1.9.

No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to Borrower or
any of the Banks.

7.1.10.

No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents  or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

7.1.13.

Insurance Policies.

The Borrower shall have delivered evidence acceptable to the Agent that adequate
insurance in compliance with Section 8.1.3 [Maintenance of Insurance] is in full
force and effect and that all premiums then due thereon have been paid.

7.1.14.

Refinancing.

All outstanding indebtedness of the Borrower under the Existing Credit Agreement
shall have been, or contemporaneously shall be, refinanced under this Credit
Agreement.

7.2

Each Additional Loan.

At the time of making any Loans other than Loans made on the Closing Date and
after giving effect to the proposed extensions of credit:  the representations
and warranties of the Loan Parties contained in Section 6 and in the other Loan
Documents shall be true on and as of the date of such additional Loan with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein)
and the Loan Parties shall have performed and complied with all covenants and
conditions hereof; no Event of Default or Potential Default shall

 

- 20 -

--------------------------------------------------------------------------------

 

have occurred and be continuing or shall exist; the making of the Loans shall
not contravene any Law applicable to Borrower or Subsidiary of Borrower or any
of the Banks; and the Borrower shall have delivered to the Agent a duly executed
and completed Loan Request.

8.COVENANTS

8.1

Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, and interest thereon, satisfaction of all of the Loan
Parties' other Obligations under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

8.1.1.

Preservation of Existence, Etc.

Each Loan Party shall, and Borrower shall cause each of its Subsidiaries to,
maintain its legal existence as a corporation, limited partnership or limited
liability company and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 8.2.6 [Liquidations, Mergers, Etc.] or where the
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2.

Payment of Liabilities, Including Taxes, Etc.

Borrower shall and Borrower shall cause each of its Subsidiaries to, duly pay
and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in any additional liability which would result in a Material
Adverse Change to the financial condition of Borrower or Subsidiary of Borrower
or which would result in a Material Adverse Effect on any assets of  Borrower,
provided that Borrower will pay all such liabilities forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor.

8.1.3.

Maintenance of Insurance.

Borrower shall, and Borrower shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Agent.

8.1.4.

Maintenance of Properties and Leases.

Borrower shall, and Borrower shall cause each of its Subsidiaries to, maintain
in good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, Borrower and its Subsidiaries will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

 

- 21 -

--------------------------------------------------------------------------------

 

8.1.5.

Maintenance of Patents, Trademarks, Etc.

Borrower shall, and Borrower shall cause each of its Subsidiaries to, maintain
in full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

8.1.6.

Visitation Rights.

Borrower shall, and Borrower shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Banks to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Banks may reasonably request, provided that each Bank shall
provide the Borrower with reasonable notice prior to any visit or
inspection.  In the event any Bank desires to conduct an audit of Borrower, such
Bank shall make a reasonable effort to conduct such audit contemporaneously with
any audit to be performed by the Agent, provided that such Bank makes reasonable
efforts not to interfere with the ordinary business operations of such Loan
Party and that such audit does not interfere with any audit being performed by
such Loan Party’s internal or external auditors.

8.1.7.

Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with Borrower’s past
practices and as otherwise required by applicable Laws of any Official Body
having jurisdiction over the Borrower or any Subsidiary of the Borrower, and in
which full, true and correct entries shall be made in all material respects of
all its dealings and business and financial affairs.

8.1.8.

[Reserved].

8.1.9.

Compliance with Laws.

Borrower shall, and Borrower shall cause each of its Subsidiaries to, comply
with all applicable Laws, in all respects, provided that it shall not be deemed
to be a violation of this Section 8.1.9 if any failure to comply with any Law
would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change.

8.1.10.

Use of Proceeds.

The Borrower will use the proceeds of the Loans only as contemplated in Section
2.8.1 hereof.  The Borrower shall not use the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

8.1.11.

Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Bank is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law.  The Loan Parties shall
provide to the Banks any certifications or information that a Bank requests to
confirm compliance by the Loan Parties with Anti-Terrorism Laws.

 

- 22 -

--------------------------------------------------------------------------------

 

8.2

Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, and interest thereon, satisfaction of all of the Loan
Parties' other Obligations hereunder and termination of the Commitments, the
Loan Parties shall comply with the following negative covenants:

8.2.1.

Liquidations, Mergers, Consolidations, Acquisitions.

Borrower shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs.

8.2.2.

Affiliate Transactions.

Borrower shall not, and Borrower shall not permit any of its Subsidiaries to,
enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of Borrower or
other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm's-length terms and conditions which are in accordance with all
applicable Law.

8.2.3.

Continuation of or Change in Business.

Borrower shall not, and Borrower shall not permit any of its Subsidiaries to,
engage in any business or operations other than ones complimentary to those of
the Loan parties substantially as conducted and operated by such Borrower or
Subsidiary during the present fiscal year, and such Borrower or Subsidiary shall
not permit any material change in such business.

8.2.4.

Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning July 1 and ending
June 30.

8.2.5.

Issuance of Stock.

Borrower shall not, and shall not permit any of its Subsidiaries to, issue any
additional shares of its capital stock or any options, warrants or other rights
in respect thereof.

8.3

Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, and interest thereon,  satisfaction of all of the Loan
Parties' other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Agent and each of the Banks:

8.3.1.

Quarterly Financial Statements.

Guarantor shall provide quarterly statements as required under Section 8.3.1 of
the Guarantor Credit Agreement.

8.3.2.

Annual Financial Statements.

Guarantor shall provide annual statements as required under Section 8.3.2 of the
Guarantor Credit Agreement

 

- 23 -

--------------------------------------------------------------------------------

 

8.3.3.

Certificate of Borrower.

Concurrently with the financial statements furnished to the Agent and to the
Banks pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrower signed by the Chief Executive Officer, President  Chief
Financial Officer or Treasurer of the Borrower to the effect that, except as
described pursuant to Section 8.3.4 [Notice of Default], (i) the representations
and warranties of the Borrower contained in Section 6 and in the other Loan
Documents are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Loan Parties have performed and complied
with all covenants and conditions hereof, and (ii) no Event of Default or
Potential Default exists and is continuing on the date of such certificate.

8.3.4.

Notice of Default.

Promptly after any officer of Borrower has learned of the occurrence of an Event
of Default or Potential Default, a certificate signed by the Chief Executive
Officer, President, Chief Financial Officer or Treasurer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which the such Loan Party proposes to take with respect thereto.

8.3.5.

Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against Borrower or Subsidiary of Borrower which relate to any assets of
Borrower, involve a claim or series of claims in excess of Yen 50,000,000  or
which if adversely determined would constitute a Material Adverse Change.

8.3.6.

Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i)a copy of any order in any proceeding to which the Borrower or any of its
Subsidiaries is a party issued by any Official Body, and

(ii)such other reports and information as any of the Banks may from time to time
reasonably request.  The Borrower shall also notify the Banks promptly of the
enactment or adoption of any Law which may result in a Material Adverse Change.

9.DEFAULT

9.1

Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1.

Payments Under Loan Documents.

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity) or shall
fail to pay any interest on any Loan or any other amount owing hereunder or
under the other Loan Documents after such principal, interest or other amount
becomes due in accordance with the terms hereof or thereof;

 

- 24 -

--------------------------------------------------------------------------------

 

9.1.2.

Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3.

Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights] or Section 8.2 [Negative
Covenants];

9.1.4.

Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of ten (10) Business Days
after any officer of Borrower becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of the Loan Parties as determined by the Agent in its sole
discretion);

9.1.5.

Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which Borrower or Subsidiary of Borrower may be obligated as
a borrower or guarantor in excess of Yen 50,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

9.1.6.

Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of Yen
50,000,000 in the aggregate shall be entered against Borrower by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

9.1.7.

Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

9.1.8.

Uninsured Losses; Proceedings Against Assets.

There shall occur any material uninsured damage to or loss, theft or destruction
of any of assets of Borrower in excess of Yen 50,000,000 or such assets or any
other of the Loan Parties' or any of their Subsidiaries' assets in excess
of  Yen 50,000,000 are attached, seized, levied upon or subjected to a writ or
distress warrant; or such come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within thirty (30) days thereafter;

9.1.9.

Reserved.

 

- 25 -

--------------------------------------------------------------------------------

 

9.1.10.

Insolvency.

Borrower ceases to be Solvent or admits in writing its inability to pay its
debts as they mature;

9.1.11.

Default Under Guarantor Credit Agreement.

An Event of Default (as defined in the Guarantor Credit Agreement) shall occur
under the Guarantor Credit Agreement.

9.1.12.

Cessation of Business.

Borrower or Subsidiary of a Loan Party ceases to conduct its business as
contemplated or Borrower or Subsidiary of a Loan Party is enjoined, restrained
or in any way prevented by court order from conducting all or any material part
of its business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

9.1.13.

Change of Control.

(i)Any person or group of persons (within the meaning of Sections 13(d) or 14(a)
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) 10% or more of the voting
capital stock of II-VI Incorporated; or (ii) within a period of twelve (12)
consecutive calendar months, individuals who were directors of II-VI
Incorporated or a subsidiary of II-VI Incorporated which owns the Borrower on
the first day of such period shall cease to constitute a majority of the board
of directors of II-VI Incorporated; or (iii) II-VI Incorporated or a subsidiary
of II-VI Incorporated which owns the Borrower shall fail to own, directly or
indirectly, 100% of the equity of the Borrower (the events described in Subpart
(i), (ii) or (iii) being a “Change of Control”).

9.1.14.

Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of Borrower or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of Borrower or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.15.

Voluntary Proceedings.

Borrower or Subsidiary of a Loan Party shall commence a voluntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

9.2

Consequences of Event of Default.

9.2.1.Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 through 9.1.13 shall occur
and be continuing, the Banks and the Agent shall be under no further obligation
to make Loans and the Agent may, and

 

- 26 -

--------------------------------------------------------------------------------

 

upon the request of the Required Banks, shall by written notice to the Loan
Parties, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Agent for the benefit of each Bank without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

9.2.2.

Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.14 [Involuntary Proceedings]
or 9.1.15 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Banks hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; and

9.2.3.

Set-off.

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by Borrower hereunder or under any other Loan Document or any
participant of such Bank which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate.  Such right shall
exist whether or not any Bank or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Guaranty or any
other security, right or remedy available to any Bank or the Agent; and

9.2.4.

Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and

9.2.5.

Application of Proceeds; Set Off Sharing.

9.2.5.1Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from any sale or other
disposition of any assets of Borrower after entry of judgment, or any part
thereof, or the exercise of any other remedy by the Agent, shall be applied as
follows:

(i)first, to reimburse the Agent and the Banks for out-of-pocket costs, expenses
and disbursements, including reasonable attorneys' and paralegals' fees and
legal expenses, incurred by the Agent or the Banks in connection with realizing
on such assets or collection of any Obligations of any of the

 

- 27 -

--------------------------------------------------------------------------------

 

Loan Parties under any of the Loan Documents, including advances made by the
Banks or any one of them or the Agent for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, such assets,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of such assets;

(ii)second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and

(iii)the balance, if any, as required by Law.

9.2.5.2Set Off Sharing.

All rights of set off existing under any Loan Document shall secure ratably and
on a pari passu basis the Obligations in favor of the Agent and the Banks
hereunder.  The Agent shall be deemed to serve as the collateral agent (the
“Collateral Agent”) and the Banks hereunder, provided that the Collateral Agent
shall comply with the instructions and directions of the Agent (or the Banks
under this Agreement to the extent that this Agreement or any other Loan
Documents empowers the Banks to direct the Agent), as to all matters relating to
the proceeds of the exercise of such set off rights.

9.2.6.

Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents the Agent shall have all of the rights and
remedies available under applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent permitted by Law.  The Agent may,
and upon the request of the Required Banks shall, exercise all post-default
rights granted to the Agent and the Banks under the Loan Documents or applicable
Law.

10.THE AGENT

10.1

Appointment.

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Agent for such Bank under this Agreement and to execute and deliver or accept
on behalf of each of the Banks the other Loan Documents.  Each Bank hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
shall be deemed irrevocably to authorize, the Agent to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
any other instruments and agreements referred to herein, and to exercise such
powers and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Agent on behalf of
the Banks to the extent provided in this Agreement.

10.2

Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 10.5 [Reimbursement of Agent by
Borrower, Etc.] and 10.6, shall be entitled to engage and pay for the advice or
services of any attorneys, accountants or other experts concerning all matters
pertaining to its duties hereunder and to rely upon any advice so obtained.

10.3

Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist.  The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Bank; and

 

- 28 -

--------------------------------------------------------------------------------

 

nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement except as expressly set forth herein.  Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Each Bank expressly acknowledges (i) that the
Agent has not made any representations or warranties to it and that no act by
the Agent hereafter taken, including any review of the affairs of any of the
Loan Parties, shall be deemed to constitute any representation or warranty by
the Agent to any Bank; (ii) that it has made and will continue to make, without
reliance upon the Agent, its own independent investigation of the financial
condition and affairs and its own appraisal of the creditworthiness of each of
the Loan Parties in connection with this Agreement and the making and
continuance of the Loans hereunder; and (iii) except as expressly provided
herein, that the Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
any Loan or at any time or times thereafter.

10.4

Actions in Discretion of Agent; Instructions From the Banks.

The Agent agrees, upon the written request of the Required Banks, to take or
refrain from taking any action of the type specified as being within the Agent's
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law.  In the absence of a request by the Required Banks, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Banks or
all of the Banks.  Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Banks, subject to
Section 10.6 [Exculpatory Provisions, Etc.].  Subject to the provisions of
Section 10.6, no Bank shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Banks, or in the absence of
such instructions, in the absolute discretion of the Agent.

10.5

Reimbursement and Indemnification of Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel (including the allocated costs of staff counsel), appraisers and
environmental consultants, incurred by the Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof, (iii) in connection with the enforcement of
this Agreement or any other Loan Document or collection of amounts due hereunder
or thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (iv) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, and
(b) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by the Agent
hereunder or thereunder, provided that the Borrower shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Agent's gross negligence or willful misconduct, or if the Borrower was not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at its expense (except that the Borrower shall remain liable to the
extent such failure to give notice does not result in a loss to the Borrower),
or if the same results from a compromise or settlement agreement entered into
without the consent of the Borrower, which shall not be unreasonably
withheld.  In addition, the Borrower agrees to reimburse and pay all reasonable
out-of-pocket expenses of the Agent's regular employees and agents engaged
periodically to perform audits of the Loan Parties' books, records and business
properties.

 

- 29 -

--------------------------------------------------------------------------------

 

10.6

Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith including
pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Agent or any of their respective Subsidiaries against the
Agent, any Bank or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties, (for itself and on behalf of each of its Subsidiaries), the
Agent and each Bank hereby waive, release and agree never to sue upon any claim
for any such damages, whether such claim now exists or hereafter arises and
whether or not it is now known or suspected to exist in its favor.  Each Bank
agrees that, except for notices, reports and other documents expressly required
to be furnished to the Banks by the Agent hereunder or given to the Agent for
the account of or with copies for the Banks, the Agent and each of its
directors, officers, employees, agents, attorneys or Affiliates shall not have
any duty or responsibility to provide any Bank with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

10.7

Reimbursement and Indemnification of Agent by Banks.

Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys' fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent's gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld.  In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent's periodic audit of the Loan Parties'
books, records and business properties.

10.8

Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent.  The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be

 

- 30 -

--------------------------------------------------------------------------------

 

indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

10.9

Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”

10.10

Notices.

The Agent shall promptly send to each Bank a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof.

10.11

Banks in Their Individual Capacities; Agent in its Individual Capacity.

With respect to its Revolving Credit Commitment and the Revolving Credit Loans
made by it and any other rights and powers given to it as a Bank hereunder or
under any of the other Loan Documents, the Agent shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not the Agent, and the term “Bank” and “Banks” shall, unless the context
otherwise indicates, include the Agent in its individual capacity.  PNC Bank and
its Affiliates and each of the Banks and their respective Affiliates may,
without liability to account, except as prohibited herein, make loans to, issue
letters of credit for the account of, acquire equity interests in, accept
deposits from, discount drafts for, act as trustee under indentures of, and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with, the Loan Parties and their Affiliates, in the case of
the Agent, as though it were not acting as Agent hereunder and in the case of
each Bank, as though such Bank were not a Bank hereunder, in each case without
notice to or consent of the other Banks.  The Banks acknowledge that, pursuant
to such activities, the Agent or its Affiliates may (i) receive information
regarding the Loan Parties or any of their Subsidiaries or Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Loan Parties or such Subsidiary or Affiliate) and acknowledge that the Agent
shall be under no obligation to provide such information to them, and
(ii) accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the Banks.

10.12

Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

10.13

Equalization of Banks.

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker's lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 4.4.3 [Agent's and Bank's Rights], 5.4.2 [Replacement of a
Bank] or 5.6 [Increased Costs].  The Banks or any such holder receiving any such
amount shall purchase for cash from each of the other Banks an interest in such
Bank's Loans in such amount as shall result in a ratable participation by the
Banks and each such holder in the aggregate unpaid amount under the Notes,
provided that if all or any portion of such excess amount is thereafter
recovered from the Bank or the holder making such purchase, such purchase shall

 

- 31 -

--------------------------------------------------------------------------------

 

be rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by law (including
court order) to be paid by the Bank or the holder making such purchase.

10.14

Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Banks (if the Agent is a Bank, the Agent's Loans and
its Commitment shall be considered in determining whether the Required Banks
have requested such resignation) or required by Section 5.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days'
prior written notice to the Borrower.  If the Agent shall resign under this
Agreement, then either (a) the Required Banks shall appoint from among the Banks
a successor agent for the Banks, subject to the consent of the Borrower, such
consent not to be unreasonably withheld, or (b) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following the
Agent's notice to the Banks of its resignation, then the Agent shall appoint,
with the consent of the Borrower, such consent not to be unreasonably withheld,
a successor agent who shall serve as Agent until such time as the Required Banks
appoint and the Borrower consents to the appointment of a successor agent.  Upon
its appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent, effective upon its appointment, and the
former Agent's rights, powers and duties as Agent shall be terminated without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement.  After the resignation of any Agent hereunder, the
provisions of this Section 10 shall inure to the benefit of such former Agent
and such former Agent shall not by reason of such resignation be deemed to be
released from liability for any actions taken or not taken by it while it was an
Agent under this Agreement.

10.15

Reserved.

10.16

Availability of Funds.

The Agent may assume that each Bank has made or will make the proceeds of a Loan
available to the Agent unless the Agent shall have been notified by such Bank on
or before the later of (1) the close of Business on the Business Day preceding
the Borrowing Date with respect to such Loan or two (2) hours before the time on
which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Agent by the Banks and whether such funding occurs before or
after the time on which Banks are required to deposit the proceeds of such Loan
with the Agent).  The Agent may, in reliance upon such assumption (but shall not
be required to), make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Agent by such Bank,
the Agent shall be entitled to recover such amount on demand from such Bank (or,
if such Bank fails to pay such amount forthwith upon such demand from the
Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(i) the Federal Funds Effective Rate during the first three (3) days after such
interest shall begin to accrue and (ii) the applicable interest rate in respect
of such Loan after the end of such three-day period.

10.17

Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Bank whether in
respect of the Loans, fees or any other amounts due to the Banks under this
Agreement.  In the event an error in computing any amount payable to any Bank is
made, the Agent, the Borrower and each affected Bank shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

10.18

No Reliance on Agent's Customer Identification Program.

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank's, Affiliate's, participant's or assignee's customer

 

- 32 -

--------------------------------------------------------------------------------

 

identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists, (4)
customer notices or (5) other procedures required under the CIP Regulations or
such other Laws.

10.19

Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Agent and the Banks, and the Loan Parties shall
not have any rights to rely on or enforce any of the provisions hereof.  In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
of the Loan Parties.

11.MISCELLANEOUS

11.1

Modifications, Amendments or Waivers.

With the written consent of the Required Banks, the Agent, acting on behalf of
all the Banks, and the Borrower, on behalf of the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Banks and the Loan Parties;
provided that, without the written consent of all the Banks, no such agreement,
waiver or consent may be made which will:

11.1.1.

Increase of Commitment; Extension of Expiration Date.

Extend the Expiration Date or increase the amount of the Revolving Credit
Commitment of any Bank hereunder;

11.1.2.

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date) or any other fee payable to any Bank, or
reduce the principal amount of or the rate of interest borne by any Loan or
reduce any other fee payable to any Bank, or otherwise affect the terms of
payment of the principal of or interest of any Loan or any other fee payable to
any Bank; or

11.1.3.

Reserved.

11.1.4.

Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Banks] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks, or change any requirement providing for the Banks or the Required Banks
to authorize the taking of any action hereunder;

provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent shall be
effective without the written consent of the Agent.

 

- 33 -

--------------------------------------------------------------------------------

 

11.2

No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

11.3

Reimbursement and Indemnification of Banks by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each Bank
(other than the Agent, as to which the Borrower's Obligations are set forth in
Section 10.5 [Reimbursement of Agent By Borrower, Etc.]) and to save such Bank
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including reasonable fees and expenses of
counsel (including allocated costs of staff counsel) for each Bank except with
respect to (a) and (b) below), incurred by such Bank (a) in connection with the
administration and interpretation of this Agreement, and other instruments and
documents to be delivered hereunder, (b) relating to any amendments, waivers or
consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Bank, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by such Bank hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (A) if
the same results from such Bank's gross negligence or willful misconduct, or
(B) if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld.  The Banks will attempt to
minimize the fees and expenses of legal counsel for the Banks which are subject
to reimbursement by the Borrower hereunder by considering the usage of one law
firm to represent the Banks and the Agent if appropriate under the
circumstances.  The Borrower agrees unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Agent or any Bank to be payable in connection with
this Agreement or any other Loan Document, and the Borrower agrees
unconditionally to save the Agent and the Banks harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions.

11.4

Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate) and such extension of time shall be included in
computing interest and fees, except that the Loans shall be due on the Business
Day preceding the Expiration Date if the Expiration Date is not a Business
Day.  Whenever any payment or action to be made or taken hereunder (other than
payment of the Loans) shall be stated to be due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, and such extension of time shall not be included in computing
interest or fees, if any, in connection with such payment or action.

 

- 34 -

--------------------------------------------------------------------------------

 

11.5

Funding by Branch, Subsidiary or Affiliate.

11.5.1.

Notional Funding.

Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
applies at any time, provided that immediately following (on the assumption that
a payment were then due from the Borrower to such other office), and as a result
of such change, the Borrower would not be under any greater financial obligation
pursuant to Section 5.6 [Increased Costs] than it would have been in the absence
of such change.  Notional funding offices may be selected by each Bank without
regard to such Bank's actual methods of making, maintaining or funding the Loans
or any sources of funding actually used by or available to such Bank.

11.5.2.

Actual Funding.

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank's use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 5.6[Increased
Costs]) which would otherwise not be incurred.

11.6

Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6.  Any Notice shall be effective:

(i)  In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting  or overnight courier delivery of a confirmatory notice (received at or
before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v)  In the case of electronic transmission, when actually received;

 

- 35 -

--------------------------------------------------------------------------------

 

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii)If given by any other means (including by overnight courier), when actually
received.

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

11.7

Severability.

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.8

Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

11.9

Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10

Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and shall not be waived
by the execution and delivery of this Agreement, any investigation by the Agent
or the Banks, the making of Loans or payment in full of the Loans.  All
covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower until termination of the Commitments and
payment in full of the Loans.  All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Sections 10.5 [Reimbursement of
Agent by Borrower, Etc.], 10.7 [Reimbursement of Agent by Banks, Etc.] and 11.3
[Reimbursement of Banks by Borrower; Etc.], shall survive payment in full of the
Loans.

11.11

Successors and Assigns.

(i)This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Agent, the Loan Parties and their respective successors and assigns,
except that none of the Loan Parties may assign or transfer any of its rights
and Obligations hereunder or any interest herein.  Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Agent with respect to any
assignee, such consent not to be unreasonably withheld, provided that (1) no
consent of the Borrower shall be required (A) if an Event of Default exists and
is continuing, or (B) in the case of an assignment by a Bank to an Affiliate of
such Bank, and (2) any assignment by a Bank to a Person other than an Affiliate
of such Bank may not be made in amounts less than the lesser of Yen 50,000,000
or the amount of the assigning Bank's Commitment.  In the case of an assignment,
upon receipt by the Agent of the Assignment and Assumption Agreement, the
assignee shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights, benefits and obligations as it would have if it had
been a signatory Bank hereunder, the Commitments shall be adjusted

 

- 36 -

--------------------------------------------------------------------------------

 

accordingly, and upon surrender of any Note subject to such assignment, the
Borrower shall execute and deliver a new Note to the assignee in an amount equal
to the amount of the Revolving Credit Commitment assumed by it and a new
Revolving Credit Note to the assigning Bank in an amount equal to the Revolving
Credit Commitment retained by it hereunder.  Any Bank which assigns any or all
of its Commitment or Loans to a Person other than an Affiliate of such Bank
shall pay to the Agent a service fee in the amount of $3,500 for each
assignment.  In the case of a participation, the participant shall only have the
rights specified in Section 9.2.3 [Set-off] (the participant's rights against
such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto and
not to include any voting rights except with respect to changes of the type
referenced in Sections 11.1.1 [Increase of Commitment, Etc.], 11.1.2 [Extension
of Payment, Etc.], all of such Bank's obligations under this Agreement or any
other Loan Document shall remain unchanged, and all amounts payable by Borrower
hereunder or thereunder shall be determined as if such Bank had not sold such
participation.

(ii)Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 11.17 [Tax Withholding
Clause] relating to federal income tax withholding.  Each Bank may furnish any
publicly available information concerning Borrower or its Subsidiaries and any
other information concerning Borrower or its Subsidiaries in the possession of
such Bank from time to time to assignees and participants (including prospective
assignees or participants), provided that such assignees and participants agree
to be bound by the provisions of Section 11.12 [Confidentiality].

(iii)Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent.  No such pledge or grant of a security interest shall release the
transferor Bank of its obligations hereunder or under any other Loan Document.

11.12

Confidentiality.

11.12.1.

General.

The Agent and the Banks each agree to keep confidential all information obtained
from the Loan Parties including the Borrower or its Subsidiaries which is
nonpublic and confidential or proprietary in nature (including any information
the Loan Parties specifically designates as confidential), except as provided
below, and to use such information only in connection with their respective
capacities under this Agreement and for the purposes contemplated hereby.  The
Agent and the Banks shall be permitted to disclose such information (i) to
outside legal counsel, accountants and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, subject to the agreement of such Persons to maintain
confidentiality, (ii) to assignees and participants as contemplated by
Section 11.11, and prospective assignees and participants, subject to agreement
of such persons to maintain confidentiality (iii) to the extent requested by any
bank regulatory authority or, with notice to the Borrower, as otherwise required
by applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Loan Parties
shall have consented to such disclosure. Notwithstanding anything herein to the
contrary, the information subject to this Section 11.12.1 shall not include, and
the Agent and each Bank may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or such Bank
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loans and
transactions contemplated hereby.

 

- 37 -

--------------------------------------------------------------------------------

 

11.13

Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

11.14

Agent's or Bank's Consent.

Whenever the Agent's or any Bank's consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Bank shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

11.15

Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

11.16

CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA AND THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN
PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH LOAN PARTY WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT TO THE FULL
EXTENT PERMITTED BY LAW.

11.17

Certifications From Banks and Participants

11.17.1.

Tax Withholding.

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Bank or assignee or participant of a
Bank) agrees that it will deliver to each of the Loan Parties and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§ 1.1441-1(c)(16) of the Income Tax Regulations (the “Regulations”)) certifying
its status (i.e. U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Internal Revenue Code.  The term
“Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form
W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the
Internal Revenue Code or Regulations that certify or establish the status of a
payee or beneficial owner as a U.S. or foreign person.  Each Bank, assignee or
participant required to deliver to the Loan Parties and the Agent a Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows:  (A) each Bank which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by the Loan Parties hereunder for the account of such Bank; (B) each
assignee or participant shall deliver such valid Withholding

 

- 38 -

--------------------------------------------------------------------------------

 

Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent).  Each Bank, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of the Loan Parties and the Agent two (2) additional copies
of such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Loan Parties or the
Agent.  Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax, the Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations.  Further, the Agent is indemnified under § 1.1461-1(e) of
the Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.

11.17.2.

USA Patriot Act.

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

11.18

Borrower Agent.

Borrower hereby irrevocably appoints the Borrower Agent as its agent for
purposes of requesting and continuing Loans (including all elections of interest
rates), for delivering notices as to prepayments, delivery of payments and
prepayments,  for requesting amendments, for requesting increases or decreases
in availability under this Credit Facility, for requesting waivers and consents,
for reporting requirement processing, for information request processing and for
providing consents pursuant to Section 11.11 [Successors and Assigns].  The
Administrative Agent shall be entitled to rely in such matters on all
communications delivered by the Borrower Agent as being delivered on behalf of
the Borrower.

 

- 39 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

WITNESS:

 

BORROWER;

 

 

 

 

 

 

 

II-VI JAPAN INCORPORATED

/s/ Miwa Izu

 

 

 

Name:  

Miwa Izu

 

By:

/s/ Yashuhiro Sakakibara

 

 

 

Name:

Yasuhiro Sakakibara

 

 

 

Title:

President

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

WITNESS:

 

GUARANTOR:

 

 

 

 

 

 

 

II-VI INCORPORATED.

/s/ ECJ

 

 

 

Name:

 

 

By:

/s/ Craig A. Creaturo

 

 

 

Name:

Craig A. Creaturo

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

(SEAL)

 



 

- 40 -

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent

 

 

By:  

/s/ Justin G. Krauss

Title:  Assistant Vice President

 

- 41 -

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitments of Banks and Addresses for Notices to Banks

 

Bank

Amount of Commitment for Revolving Credit Loans

Ratable

Share

Name:  PNC Bank, National

 

 

Association

 

 

Address:

 

 

Three PNC Plaza

 

 

225 Fifth Avenue

 

 

Pittsburgh, PA

Yen 500,000,000

100%

15222

 

 

 

 

 

Attention: Justin Krauss

 

 

Telephone: 412-762-7262

 

 

Telecopy: 412-762-4718

 

 

 

- 42 -

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrower and Guarantors:

AGENT

PNC Bank, National Association

PNC Firstside Center

500 First Avenue

Pittsburgh, PA 15219

Attention:  Sharon Kotto

Telephone:  412-768-2657

Telecopy:  412-768- 4586

BORROWER:

Name:

c/o II-VI INCORPORATED

Address:

375 Saxonburg Boulevard

 

Saxonburg, PA 16056

Attention:

Chief Financial Officer

Telephone:

(724) 352-5211

Telecopy:

(724) 360-5947

GUARANTOR:

Name:

II-VI INCORPORATED

Address:

375 Saxonburg Boulevard

 

Saxonburg, PA 16056

Attention:

Chief Financial Officer

Telephone:

(724) 352-5211

Telecopy:

(724) 360-5947

 

 

 

- 43 -

--------------------------------------------------------------------------------

 

SCHEDULE 6.1.13

CONSENTS

NONE

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any Letters of Credit and guarantees included in
such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

Assignor:

 

 

 

Assignee:

 

 

[and is an Affiliate of [identify Lender]]

 

 

Borrower:

II-VI JAPAN INCORPORATED, a Japanese corporation

 

 

Agent:

PNC BANK, NATIONAL ASSOCIATION, as the agent under the Credit Agreement

 

 

Credit Agreement:

The Credit Agreement dated as of January 31, 2012, among II-VI Japan
Incorporated, and Guarantors now or hereafter party thereto, the Banks party
thereto and PNC Bank, National Association, as Agent.

 

 

Assigned Interest:

 

 

Facility
Assigned

Aggregate Amount
of
Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of
Commitment/Loans1

CUSIP Number

Revolving Credit Commitment

Yen

Yen

%

 

 

[Trade Date:

                      ]2

 

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDAT1ON OF TRANSFER IN THE REGISTER
THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment and Assumption.

2

 

--------------------------------------------------------------------------------

 

Consented to:4

II-VI INCORPORATED, AS BORROWER

AGENT FOR

II-VI JAPAN INCORPORATED

 

By:

 

Name:

 

Title:

 

 

4

If applicable

 

 

 

3

 

--------------------------------------------------------------------------------

 

ANNEX I

II-VI JAPAN INCORPORATED

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

1.1Assignor. The Assignor (a) represents and warrants that (i) it is the Legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if Assignee is not
incorporated or organized under the Laws of the United States of America or a
state thereof, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(2)

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (this “Guaranty”), dated as
of this 31st day of January, 2012, is jointly and severally given by EACH OF THE
UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM
TIME TO TIME (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, as agent for the Banks (the “Agent”) in
connection with that Credit Agreement, dated as of January 31, 2012, by and
among II-VI Japan Incorporated, a Pennsylvania corporation (the “Borrower”), the
Agent, the Banks now or hereafter party thereto (the “Banks”) and the Guarantors
(as amended, restated, modified, or supplemented from time to time hereafter,
the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to them by the Credit Agreement and the
rules of construction set forth in Section 1.2 [Construction] of the Credit
Agreement shall apply to this Guaranty.

1.Guarantied Obligations. To induce the Agent and the Banks to make loans and
grant other financial accommodations to the Borrower under the Credit Agreement,
each Guarantor hereby jointly and severally unconditionally, and irrevocably,
guaranties to the Agent, each Bank and becomes surety, as though it was a
primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of the Borrower or any other Guarantor to the
Agent or any of the Banks or any Affiliate of any Bank under or in connection
with the (i) Credit Agreement, (ii) any other Loan Document, (iii) any other
obligation of the Borrower to PNC Bank, National Association, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
renewals, extensions, amendments, refinancing or refundings thereof, whether
such obligations, liabilities, or indebtedness are direct or indirect, secured
or unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with any Loan
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to extension of
credit is not satisfied) (all of the foregoing obligations, liabilities and
indebtedness  are referred to herein collectively as the “Guarantied
Obligations” and each as a “Guarantied Obligation”). Without limitation of the
foregoing, any of the Guarantied Obligations shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty if the Agent or any of the
Banks (or any one or more assignees or transferees thereof) from time to time
assign or otherwise transfer all or any portion of their respective rights and
obligations under the Loan Documents, or any other Guarantied Obligations, to
any other Person. In furtherance of the foregoing, each Guarantor jointly and
severally agrees as follows.

2.Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Agent and the Banks or any
one or more of them. All payments made hereunder shall be made by each Guarantor
in immediately available funds in U.S. Dollars or Japanese Yen, as elected by
the Agent, and shall be made without setoff, counterclaim, withholding, or other
deduction of any nature.

 

 

 

 

--------------------------------------------------------------------------------

 

3.Obligations Absolute. The obligations of the Guarantors hereunder shall not be
discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Bank, the Agent, or any
Borrower or any other obligor on any of the Guarantied Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
Each of the Guarantors agrees that the Guarantied Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents. Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and, the joint and several obligations of each
Guarantor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:

(a)Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Agent or the Banks or any other Person with respect thereto;

(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of any Loan Document or any of the Guarantied Obligations;

(c)Any failure to assert any breach of or default under any Loan Document or any
of the Guarantied Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guarantied Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

(d)Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Agent or the Banks, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by the
Agent or the Banks, or any of them, or any other Person in respect of, any
direct or indirect security for any of the Guarantied Obligations. As used in
this Guaranty, “direct or indirect security” for the Guarantied Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Guarantied Obligations, made
by or on behalf of any Person;

(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding under the laws of
Japan or any other country with respect to the Borrower or any other Person; or
any action taken or election made by the Agent or the Banks, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), the Borrower, or any other Person in connection
with any such proceeding;

2

--------------------------------------------------------------------------------

(f)Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty and each Guarantor affirms that its obligations shall continue
hereunder undiminished.

4.Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a)All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

(b)Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Agent or the Banks, or any of them, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, and any
requirement that any Guarantor receive notice of any such acceptance;

(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Agent or the Banks,
or any of them (including but not limited to commencement or completion of any
judicial proceeding or nonjudicial sale or other action in respect of collateral
security for any of the Guarantied Obligations), which results in denial or
impairment of the right of the Agent or the Banks, or any of them, to seek a
deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and

(d)Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the Like.

5.Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments, and indefeasible
payment in full of all Guarantied Obligations, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by any Bank or Agent upon

3

 

--------------------------------------------------------------------------------

or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6.Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against Borrower or any other Guarantor arising in connection with, or any
Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been indefeasibly paid in full, and all Commitments have been terminated. If any
amount shall be paid to any Guarantor by or on behalf of the Borrower or any
other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Agent and the
Banks and shall forthwith be paid to the Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

7.No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8.Reserved.

9.Notices. Each Guarantor agrees that all notices, statements, requests, demands
and other communications under this Guaranty shall be given to such Guarantor at
the address set forth on a Schedule to, or in a Guarantor Joinder and Assumption
Agreement given under, the Credit Agreement and in the manner provided in
Section 11.6 [Notices] of the Credit Agreement. The Agent and the Banks may rely
on any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Agent and the Banks
shall have no duty to verify the identity or authority of the Person giving such
notice.

10.Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Bank of signature pages hereof purporting to be signed on behalf
of any Guarantor shall constitute effective and binding execution and delivery
hereof by such Guarantor.

11.Setoff, Default Payments by Borrower.

(a)In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Banks, or any of them, shall have the right from time to time,
without notice to any Guarantor, to set off against and apply to such due and
payable amount any obligation of any nature of any Bank or the Agent, or any
subsidiary or affiliate of any Bank or Agent, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Agent or any Bank. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall
exist whether or not the Agent or the Banks, or any of them, shall have given
any notice or made any demand under this Guaranty or under such obligation to
the Guarantor, whether such obligation to the Guarantor is absolute or
contingent, matured or unmatured (it being agreed that the Agent and the Banks,
or any of them, may deem such obligation to be then due and payable at the time
of such setoff), and regardless of the existence or adequacy of any collateral,
guaranty, or other direct or indirect security or right or remedy available to
the Agent or any of the Banks. The rights of the Agent and the Banks under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Agent and the
Banks, or any of them, may have, and nothing in this Guaranty or in any other
Loan Document shall be deemed a waiver of or restriction on the right of setoff
or banker’s lien of the Agent and the Banks, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by Law, any
affiliate or subsidiary of the Agent or any of the Banks and any holder of a
participation in any obligation of any Guarantor under this Guaranty, shall have
the same

4

 

--------------------------------------------------------------------------------

rights of setoff as the Agent and the Banks as provided in this Section
(regardless whether such affiliate or participant otherwise would be deemed a
creditor of the Guarantor).

(b)Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrower, such amount shall be held in trust for the benefit of
each Bank and Agent and shall forthwith be paid to the Agent to be credited and
applied to the Guarantied Obligations when due and payable.

12.Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13.Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Agent and the Banks, or any of them, and their successors and permitted
assigns; provided, however, that no Guarantor may assign or transfer any of its
rights or obligations hereunder or any interest herein and any such purported
assignment or transfer shall be null and void. Without limitation of the
foregoing, the Agent and the Banks, or any of them (and any successive assignee
or transferee), from time to time may assign or otherwise transfer all or any
portion of its rights or obligations under the Loan Documents (including all or
any portion of any commitment to extend credit), or any other Guarantied
Obligations, to any other person and such Guarantied Obligations (including any
Guarantied Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents) shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty, and to the extent of its
interest in such Guarantied Obligations such other Person shall be vested with
all the benefits in respect thereof granted to the Agent and the Banks in this
Guaranty or otherwise.

14.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law. This Guaranty shall be governed by, construed, and enforced in
accordance with, the internal Laws of the Commonwealth of Pennsylvania, without
regard to conflict of laws principles.

(b)Certain Waivers. Each Guarantor hereby irrevocably:

(i)Submits to the nonexclusive jurisdiction of any state or federal court
sitting in Allegheny County, in any action or proceeding arising out of or
relating to this Agreement, and each Guarantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such state or federal court. Each Guarantor hereby waives to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of any such action or proceeding.

(ii)Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii)WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15.Severability; Modification to Conform to Law.

(a)It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter

5

 

--------------------------------------------------------------------------------

the bounds thereof in order to render it or them valid and enforceable to the
maximum extent permitted by applicable Law, without in any manner affecting the
validity or enforceability of such provision or provisions in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b)Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the Banks or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

(i)the fair consideration actually received by such Guarantor under the
terms  and  as a result of the Loan Documents and the value of the benefits
described in this Section 15 (b) hereof, including (and to the extent not
inconsistent with applicable federal and state Laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents, or

(ii)the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

(c)Notwithstanding anything to the contrary in this Section or elsewhere in this
Guaranty, this Guaranty shall be presumptively valid and enforceable to its full
extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

16.Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent and the Banks, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent and the Banks a
Guarantor Joinder pursuant to the Credit Agreement. No notice of the addition of
any Guarantor shall be required to be given to any pre-existing Guarantor and
each Guarantor hereby consents thereto.

17.Joint and Several Obligations.

The obligations and additional liabilities of the Guarantors under this Guaranty
are joint and several obligations of the Guarantors, and each Guarantor hereby
waives to the full extent permitted by Law any defense it may otherwise have to
the payment and performance of the Obligations that its liability hereunder is
limited and not joint and several. Each Guarantor acknowledges and agrees that
the foregoing waivers and those set forth below serve as a material inducement
to the agreement of the Agent and the Banks to make the Loans, and that the
Agent and the Banks are relying on each specific waiver and all such waivers in
entering into this Guaranty. The undertakings of each Guarantor hereunder secure
the obligations of itself and the other Guarantors. The Agent and the Banks, or
any of them, may, in their sole discretion, elect to enforce this Guaranty
against any Guarantor without any duty or responsibility to pursue any other
Guarantor and such an election by the Agent and the Banks, or any of them, shall
not be a defense to any action the Agent and the Banks, or any of them, may
elect to take against any Guarantor. Each of the Banks and Agent hereby reserve
all rights against each Guarantor.

6

 

--------------------------------------------------------------------------------

18.Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a)Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b)Each Guarantor hereby acknowledges, represents, and warrants that it receives
direct and indirect benefits by virtue of its affiliation with Borrower and the
other Guarantors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

19.Miscellaneous.

(a)Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

(b)Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the Banks. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No delay or
failure of the Agent or the Banks, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Agent and the Banks under this Guaranty are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement or instrument, by Law, or otherwise.

(c)Telecommunications. Each Bank and Agent shall be entitled to rely on the
authority of any individual making any telecopy, electronic or telephonic
notice, request, or signature without the necessity of receipt of any
verification thereof.

(d)Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees incurred by the Agent or any of
the Banks in enforcing this Guaranty against any Guarantor and each Guarantor
shall pay and indemnify each Bank and Agent for, and hold it harmless from and
against, any and all obligations, liabilities, losses, damages, costs, expenses
(including disbursements and reasonable legal fees of counsel to any Bank or
Agent), penalties, judgments, suits, actions, claims, and disbursements imposed
on, asserted against, or incurred by any Bank or Agent (except as may result
from the gross negligence or willful misconduct of Agent or any Bank):

(i)relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

(ii)relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or Borrower; and

(iii)in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Bank or Agent hereunder, and
including those arising directly or indirectly from the violation or asserted
violation by any Guarantor or Borrower or Agent or any Bank of any Law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

7

 

--------------------------------------------------------------------------------

(e)Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

(f)Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Banks, or any of them, any extension of credit, or any other
event or circumstance whatsoever.

8

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.

 

WITNESS:

 

II-VI INCORPORATED

 

 

 

 

By:

 

 

 

Name:

Craig A. Creaturo

Name:

 

Title:

Treasurer

 

 

 

(SEAL)

 

 

 

Address:

II-VI Incorporated

 

 

 

375 Saxonburg Blvd

 

 

 

Saxonburg, PA 16056

 

 

 

 

 

Telecopier: 724-360-5947

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(SEAL)

9

 

--------------------------------------------------------------------------------

Acknowledged and consented to:

BORROWER

 

WITNESS:

 

II-VI JAPAN INCORPORATED

 

 

 

 

By:

 

Name:

 

Name:

Yasuhiro Sakakibara

 

 

Title:

President

 

 

 

(SEAL)

 

 

 

Address:

c/o II-VI Incorporated

 

 

 

375 Saxonburg Blvd

 

 

 

Saxonburg, PA 16056

 

 

 

 

 

 

Telecopier: 724-360-5947

 

 

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(R)

REVOLVING CREDIT NOTE

 

Yen 500,000,000

Pittsburgh, Pennsylvania

 

January 31, 2012

FOR VALUE RECEIVED, the undersigned, II-VI JAPAN INCORPORATED, a Japanese
corporation (herein called the “Borrower”), hereby promises to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the “Payee Bank”) on the first to occur of
the Expiration Date or acceleration, the lesser of the principal sum of YEN FIVE
HUNDRED MILLION (Yen 500,000,000) or the principal amount as may be advanced by
Payee Bank to the Borrower hereunder pursuant to the Credit Agreement dated as
of January 31, 2012 among the Borrower, the Guarantors party thereto, the Payee
Bank, various other financial institutions which are now or hereafter become a
party thereto (the Payee Bank and such other financial institutions are each, a
“Bank” and collectively, the “Banks”), and PNC Bank, National Association, as
Agent for the Banks (in such capacity, the “Agent”), (together with all
extensions, renewals, amendments, substitutions and replacements thereto and
thereof, the “Credit Agreement”).

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to the Credit Agreement.

Upon the occurrence and during the continuation of an Event of Default as
provided in the Credit Agreement, the Borrower shall pay interest on the entire
principal amount of the then outstanding Loans evidenced by this Note at a rate
per annum equal to two percent (2%) per annum above the rate of interest
otherwise applicable thereto. Such interest will accrue before and after any
judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in the Credit Agreement and
on the Expiration Date.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at Three PNC Plaza, 225 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, in Japanese Yen in immediately available
funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants and conditions contained therein. The
Credit Agreement among other things contains provision for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings assigned to such terms in the Credit Agreement.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Payee Bank and its successors
and assigns. All references herein to the “Borrower” and the “Payee Bank” shall
be deemed to apply to the Borrower and the Payee Bank, respectively, and their
respective successors and assigns.

 

--------------------------------------------------------------------------------

No delay or omission of the Payee Bank to exercise any right or power arising
hereunder shall impair any such right or power or be considered to be a waiver
of any such right or power, nor shall the Payee Bank’s actions or inaction
impair any such right or power. The Borrower agrees to pay on demand, to the
extent permitted by law, all reasonable costs and expenses incurred by the Payee
Bank in the enforcement of its rights in this Note and in any security therefor.
If any provision of this Note is found to be invalid by a court, all other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. This Note shall
bind the Borrower and its successors and assigns, and the benefits hereof shall
inure to the benefit of the Payee Bank and its successors and assigns.

THIS NOTE SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
REGARD TO ITS CONFLICT OF LAWS PRINCIPLES, EXCEPTING APPLICABLE FEDERAL LAW AND
EXCEPT ONLY TO THE EXTENT PRECLUDED BY THE MANDATORY APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE
COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH ADDRESS PROVIDED FOR IN SECTION
11.6 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. THE BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THIS CHOICE OF FORUM SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF
ANY ACTION UNDER THE LOAN DOCUMENTS TO ENFORCE THE SAME IN ANY APPROPRIATE
JURISDICTION.

WAIVER OF JURY TRIAL. THE BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS NOTE.

The Payee Bank may at any time pledge all or a portion of its rights under the
Loan Documents including any portion of this Term Note to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. § 341. No such pledge or enforcement thereof shall release the Payee Bank
from its obligations under any of the Loan Documents.

IN WITNESS WHEREOF, the undersigned has executed this Note by its duly
authorized officer with the intention that it constitutes a sealed instrument.

 

WITNESS:

 

II-VI JAPAN INCORPORATED

 

By:

 

 

 

By:

 

 [SEAL] 

Name:

 

 

Name:

Yasuhiro Sakakibara

 

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

REVOLVING CREDIT LOAN REQUEST

 

TO:

PNC Bank, National Association, as Agent

 

 

PNC Firstside Center, 4th Floor

 

 

500 First Avenue

 

 

Pittsburgh, PA 15219

 

 

Attention: Sharon Katto

 

 

Telephone: 412-768-2657

 

 

Telecopy: 412-768-4586

 

 

 

 

FROM:

II-VI Japan Incorporated (the “Borrower”)

 

 

 

 

RE:

Credit Agreement by and among the Borrower, the Banks party thereto, the
Guarantors party thereto and the Agent, dated as of January 31, 2012 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, the “Credit Agreement”)

 

Pursuant to the Credit Agreement, the undersigned hereby irrevocably makes the
following Revolving Credit Loan Request:

 

Euro-Rate Portion

 

1.

The Euro-Rate Interest Period for each Euro-Rate Portion (may not end later than
the relevant Expiration Date)

 

 

 

 

 

2.

The Aggregate Principal Amount of Euro-Rate Portion for each Euro-Rate Interest
Period (may not be less than Yen 50,000,000 and must be an integral multiple of
Yen 50,000,000)

 

 

Yen

 

 

 

 

 

 

3.

Proposed Borrowing Date (which date shall be at least four (4) Business Days
after the date on which the Agent receives this Euro-Rate Portion Request, with
such request to be received no later than 10:00 a.m., Pittsburgh, Pennsylvania
time)

 

 

 

 

--------------------------------------------------------------------------------

As of the date hereof and the date of making of the Revolving Credit Loan: the
Borrower has performed and complied with all covenants and conditions of the
Credit Agreement, the representations and warranties contained in Article 6 of
the Credit Agreement (except representations and warranties which relate solely
to an earlier date or time) are and will be true as more fully provided in the
Credit Agreement; no Potential Default or Event Default has occurred and is
continuing or shall exist; and the making of the Revolving Credit Loans shall
not contravene any Law applicable to the parties to the Credit Agreement and the
Loan Documents.

Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The undersigned certifies to the Agent for the benefit of the Banks as to the
accuracy of the foregoing.

 

Date:

 

 

II-VI INCORPORATED, as Borrower Agent

 

 

for II-VI JAPAN INCORPORATED

 

 

 

 

By:

 

 

 

Title:

 

 

 